Smith, J. The defendants were indicted for removing wood and timber of the value of $5.00, which had been. cut down and was lying upon the lands of another. The indictment was quashed upon demurrer. The offense is described in the words of section 1658, of Mansfield’s Digest, and the question is whether so much of that section, being a part of the revised statutes of 1838, as makes it a misdemeanor to carry away any kind of wood or timber that may be lying upon the ground of the owner, is impliedly repealed by the act of March 17, 1883 (Mansfield’s Digest, secs. 1659-63.) There is no inconsistency between the two statutes, for the earlier statute punishes the trespass without regard to the intent of the trespasser; whereas the later requires the act to be done with intent to convert the property to the use of the taker or that of his employer or principal. Ib., sec., 1660. • Again: The later act cannot be regarded as a revision of the whole law of trespass upon real estate and as intended to be a complete substitute for all previous legislation on that subject. Its title is, “An act to protect state lands, and for the regulation and protection of the timber and timber interests of this state.” Reversed and remanded, with directions to overrule the demurrer and require the defendants to plead.